       Case 4:19-cv-01599-ACA Document 13 Filed 03/29/21 Page 1 of 10                      FILED
                                                                                  2021 Mar-29 PM 12:35
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

 DJUANA MATHIS,                            }
                                           }
       Plaintiff,                          }
                                           }
 v.                                        }   Case No.: 4:19-CV-01599-ACA
                                           }
 SOCIAL SECURITY                           }
 ADMINISTRATION,                           }
 COMMISSIONER,                             }
                                           }
       Defendant.                          }

                          MEMORANDUM OPINION

      Plaintiff Djuana Mathis appeals the decision of the Commissioner of Social

Security denying her claim for a period of disability, disability insurance benefits,

and supplemental security income. Based on the court’s review of the administrative

record and the parties’ briefs, the court WILL AFFIRM the Commissioner’s

decision.

I.    PROCEDURAL HISTORY

      Ms. Mathis applied for a period of disability, disability insurance benefits, and

supplemental security income, alleging that her disability began on March 30, 2016.

(R. at 19). The Commissioner initially denied Ms. Mathis’s claims (id.), and

Ms. Mathis requested a hearing before an Administrative Law Judge (“ALJ”). (R.

at 19–20). After holding a hearing, the ALJ issued an unfavorable decision. (R. at


                                          1
       Case 4:19-cv-01599-ACA Document 13 Filed 03/29/21 Page 2 of 10




16–18). The Appeals Council denied Ms. Mathis’s request for review on July 31,

2019, making the Commissioner’s decision final and ripe for the court’s judicial

review. (R. at 1–6). See 42 U.S.C §§ 405(g), 1383(c)(3).

II.   STANDARD OF REVIEW

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The court “must determine whether the Commissioner’s decision is

supported by substantial evidence and based on proper legal standards.” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quotation marks

omitted). “Under the substantial evidence standard, this court will affirm the ALJ’s

decision if there exists such relevant evidence as a reasonable person would accept

as adequate to support a conclusion.” Henry v. Comm’r of Soc. Sec., 802 F.3d 1264,

1267 (11th Cir. 2015) (quotation marks omitted). The court may not “decide the

facts anew, reweigh the evidence, or substitute [its] judgment for that of the [ALJ].”

Winschel, 631 F.3d at 1178 (quotation marks omitted). The court must affirm

“[e]ven if the evidence preponderates against the Commissioner’s findings.”

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004)

(quotation marks omitted).

      Despite the deferential standard for review of claims, the court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Henry, 802 F.3d at 1267 (quotation marks


                                          2
        Case 4:19-cv-01599-ACA Document 13 Filed 03/29/21 Page 3 of 10




omitted). Moreover, the court must reverse the Commissioner’s decision if the ALJ

does not apply the correct legal standards. Cornelius v. Sullivan, 936 F.2d 1143,

1145–46 (11th Cir. 1991).

III.   ALJ’S DECISION

       To determine whether an individual is disabled, an ALJ follows a five-step

sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.
Winschel, 631 F.3d at 1178.

       Here, the ALJ, Renee Blackmon Hagler, determined that Ms. Mathis had not

engaged in substantial gainful activity since the date of the alleged onset of her

disability. (R. at 21, 32). The ALJ found that Ms. Mathis had the following severe

impairments: a history of gangrene on right toes, hypertension, obesity, history of

respiratory and renal failure, and chronic obstructive pulmonary disease. (Id. at 22).

The ALJ then concluded that Ms. Mathis did not suffer from an impairment or

combination of impairments that meets or medically equals the severity of one of

the listed impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (Id. at 24).

                                          3
       Case 4:19-cv-01599-ACA Document 13 Filed 03/29/21 Page 4 of 10




      After considering the evidence, the ALJ determined that Ms. Mathis had the

residual functional capacity to perform light work except: “frequently climb stairs

and ramps; never climb ladders, ropes, or scaffolds; frequently balance stoop, kneel,

crouch or crawl; only have occasional exposure to temperature extremes, dust, odors,

fumes, or pulmonary irritants; and no exposure to unprotected heights.” (R. at 25).

Based on this residual functional capacity and the testimony of a vocational expert,

the ALJ found that Ms. Mathis was capable of performing her past relevant work as

a food and beverage controller. (Id. at 30). The ALJ also found that jobs existed in

the national economy that Ms. Mathis could perform at the medium and light

exertional levels, such as an informational clerk and a sales attendant. (R. at 56).

Accordingly, the ALJ determined that Ms. Mathis has not been under a disability, as

defined in the Social Security Act, from March 30, 2016, through the date of the

decision on October 11, 2018. (Id. at 31).

IV.   DISCUSSION

      The sole issue on appeal is whether the ALJ properly considered the residual

pain and limitations caused by four partially amputated toes on Ms. Mathis’s right

foot. (Doc. 11 at 5). For the reasons explained below, the court finds that the ALJ

properly applied the pain standard, and that substantial evidence supports the ALJ’s

credibility determination.




                                         4
        Case 4:19-cv-01599-ACA Document 13 Filed 03/29/21 Page 5 of 10




      To establish disability through testimony of pain or other subjective

symptoms, a claimant must meet the Eleventh Circuit pain standard. Dyer v.

Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). The pain standard requires “(1)

evidence of an underlying medical condition; and (2) either (a) objective medical

evidence confirming the severity of the alleged pain; or (b) that the objectively

determined medical condition can reasonably be expected to give rise to the claimed

pain.” Dyer, 395 F.3d at 1210 (citing Holt v. Sullivan, 921 F.2d 1221, 1223 (11th

Cir. 1991)). If a claimant testifies as to her subjective complaints of disabling pain

and other symptoms, as Ms. Mathis did here, the ALJ must clearly “articulate

explicit and adequate reasons” for discrediting the claimant’s allegations of

completely disabling symptoms. (Id. (internal quotation omitted)).

      Here, the ALJ        acknowledged evidence of Ms. Mathis’s underlying

condition—namely, pain and other difficulties stemming from her partial toe

amputations. (R. at 25). However, the ALJ found that that Ms. Mathis’s “statements

concerning the intensity, persistence and limiting effects of [her] symptoms [were]

not entirely consistent with the medical evidence and other evidence in the record.”

(Doc. 12 at 7–8) (citing R. at 26).

      The ALJ articulated several reasons for discrediting Ms. Mathis’s statements.

For example, while the ALJ noted that Ms. Mathis reported an array of disabling

issues following a lengthy hospital stay, a full review of the record revealed that


                                          5
       Case 4:19-cv-01599-ACA Document 13 Filed 03/29/21 Page 6 of 10




Ms. Mathis was “mostly recovered.” (R. at 26, 271). Ms. Mathis argues that “mostly

recovered” refers only to recovery from conditions unrelated to her toe amputations

and, thus, the ALJ based her decision on isolated evidence. (Doc. 11 at 9–10). This

argument is without merit for two reasons. First, the ALJ did consider evidence

related to her toes. The ALJ found that, despite the presence of “dry gangrene” on

her right toes, Ms. Mathis “ambulated with a walker,” and that any toe pain mainly

occurred at night. (R. at 280, 303). Second, the fact that Ms. Mathis’s toes were

amputated does not itself establish that she has a disability that qualifies her for

benefits. McCruter v. Bowen, 791 F.2d 1544, 1547 (11th Cir. 1986) (noting that the

severity of a medically ascertained disability “must be measured in terms of its effect

upon ability to work, and not simply in terms of deviation from purely medical

standards of bodily perfection or normality.”).

      The ALJ further articulated reasons for discrediting Ms. Mathis’s statements

regarding the residual pain and limitations she experienced following the partial

amputation of her toes. Specifically, the ALJ pointed to records from Gadsden Foot

Clinic, which provided that Ms. Mathis was “doing well” one week after the

debridement of her gangrenous toes, although she had “some complaints of pain.”

(R. at 307). Moreover, the Clinic found that Ms. Mathis’s toes were “pink and room

temperature with good capillary return.” (R. at 303). With the exception of a

residual ulceration—for which Dr. John Vanore recommended applying antibiotic


                                          6
        Case 4:19-cv-01599-ACA Document 13 Filed 03/29/21 Page 7 of 10




ointment—Ms. Mathis’s toes were “fully healed.” (Id.). The ALJ considered

evidence that Ms. Mathis presented to an emergency room with toe pain at a level 9

(on a scale of 1 to 10). Treatment notes, however, showed that she was stable for

discharge, and that her toes were warm to the touch with no drainage. (R. at 27,

296–98).    Based on these inconsistencies, the ALJ discredited Ms. Mathis’s

statements, and found that she was capable of performing a light range of work. (R.

at 26). See 20 C.F.R. § 404.1529(c)(4) (allowing an ALJ to consider whether “any

inconsistencies exist” between the claimant’s statements and the evidence). See also

Foote v. Charter, 67 F.3d 1553, 1562 (11th Cir.1995) (“A clearly articulated

credibility finding with substantial supporting evidence in the record will not be

disturbed by a reviewing court.”).

      Ms. Mathis argues that the ALJ failed to properly consider the impact of the

partial amputations on the Plaintiff’s ability to perform activities. This is simply not

the case. Ms. Mathis’s statements regarding her abilities—that she experiences

difficulties breathing and walking because of her toe amputations—conflict with the

record evidence. Both the hearing testimony and report from Dr. Samuel E. Fleming,

a state agency psychological consultant, indicate that Ms. Mathis does an array of

personal activities of varying durations on her own. (R. at 43–44). For example,

Ms. Mathis reported that she was able to manage her personal care, drive and ride in

a car, leave home, and attend church and appointments.             (R. at 28, 49–51).


                                           7
        Case 4:19-cv-01599-ACA Document 13 Filed 03/29/21 Page 8 of 10




Ms. Mathis reported to Dr. Fleming that she “does laundry, cooking and

vacuuming.” (R. at 28).

      While Ms. Mathis correctly states that the Eleventh Circuit bars an ALJ from

denying a claim based on participation in everyday activities of short duration, the

ALJ did not make such an error. (Doc. 11 at 14–15) (citing Lewis v. Callahan, 125

F.3d 1436, 1441 (11th Cir. 1997). Rather, the record indicates that the ALJ

examined all of Ms. Mathis’s medical records in conjunction with her personal

activities, and also considered testimony from the Vocational Expert, medical

consultants, psychological consultants and evidence from non-medical sources such

as family and friends. This evidence showed that Ms. Mathis had been engaging in

daily activities that include a light range of work throughout the problems with her

gangrenous toes.

      Ms. Mathis also argues that the ALJ did not properly consider the Plaintiff’s

valid reasons for not having consistent follow up treatment when making her

determination. (Doc. 11 at 14). Ms. Mathis suggests that the lack of medical records

documenting her continued problems and pain are the result of failure to find

affordable care, but the ALJ considered the fact that no further treatment was

suggested, and Ms. Mathis did not exhaust her efforts to find further affordable care.

(R. at 28, 46).




                                          8
        Case 4:19-cv-01599-ACA Document 13 Filed 03/29/21 Page 9 of 10




       Moreover, contrary to Ms. Mathis’s contention that the ALJ ignored evidence

favorable to her (doc. 11 at 8), “there is no rigid requirement that the ALJ specifically

refer to every piece of evidence in his decision, so long as the ALJ’s decision . . . is

not a broad rejection which is not enough to enable [a reviewing court] to conclude

that the ALJ considered [the claimant’s] medical condition as a whole.” Dyer, 395

F.3d at 1211.

       The ALJ provided sufficient information from which the court can conclude

that she considered Ms. Mathis’s condition as a whole; the medical evidence simply

fails to show that Ms. Mathis’s condition is of “such a severity that it can be

reasonably expected to give rise to the alleged pain.” Dyer, 395 F.3d at 1206, 1210.

Because “there exists such evidence that a reasonable person would accept” the

ALJ’s application of the pain standard, substantial evidence supports the ALJ’s

stated reasons for discrediting Ms. Mathis’s subjective complaints. See Henry, 802

F.3d at 1267. Accordingly the ALJ’s decision is due to be affirmed.

III.   CONCLUSION

       Substantial evidence supports the ALJ’s denial of Ms. Mathis’s application

for supplemental security income and disability insurance benefits, and this court

AFFIRMS the Commissioner’s decision.




                                           9
      Case 4:19-cv-01599-ACA Document 13 Filed 03/29/21 Page 10 of 10




      The court will enter a separate order consistent with this memorandum

opinion.

      DONE and ORDERED this March 29, 2021.



                                _________________________________
                                ANNEMARIE CARNEY AXON
                                UNITED STATES DISTRICT JUDGE




                                    10
